UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2740



NEWPORT NEWS SHIPBUILDING AND DRY DOCK COMPANY,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR;
ROSCOE MITCHELL,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-289)


Submitted:   October 14, 1999             Decided:   January 14, 2000


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Henry Walker, MASON & MASON, P.C., Newport News, Virginia,
for Petitioner. Robert E. Walsh, Chanda L. Wilson, RUTTER, WALSH,
MILLS & RUTTER, L.L.P., Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newport News Shipbuilding and Dry Dock Company seeks review of

the Benefits Review Board’s decision and order affirming the Admin-

istrative Law Judge’s (“ALJ”) award of disability benefits under

the Longshore and Harbor Workers Compensation Act, 33 U.S.C. § 901

(1994).   Our review of the record discloses that the Board’s deci-

sion was based upon substantial evidence and is without reversible

error.    Accordingly, we affirm substantially on the reasoning of

the Board. See Newport News Shipbuilding v. DOWCP, No. 98-289 (BRB

Nov. 12, 1998).    In addition, we find that Newport News has failed

to show or even claim prejudice to its case as a result of the

ALJ’s failure to consider Claimant’s refusal to meet with Newport

News’ vocational expert.    Therefore, any error in this regard was

harmless.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2